The opinion of the court was delivered by
Wili.tams, Ch. J.
— This is an action of debt on a judgment,in which the plaintiff makes a proferí of the record in the usual manner. The plea is nul tiel record. The parol testimony, which was received, must be laid out of the case, as such testimony was inadmissible, and the case must depend on the inquiry whether the record offered was legal evidence of the judgment declared on ? We think it was not. It contains no legal evidence of a judgment. It shows no court holden, no appearance of either of the parties, no adjudication by the justice, no allusion to any writ, process, or declaration, and no award of execution. It would be going too far to give to this the verity of a record of a judgment.
The necessity of the case, which has induced the court, heretofore, to view the proceedings of justices of the peace, and evidences of judgments rendered by them, somewhat liberally, does not exist in this case. The magistrate is still alive, and can amend or perfect his records, if the facts will warrant his doing so.
In the case of Story v. Kimball, 6 Vt. R. 541, the defendant'craved oyer of the record and demurred. The oyer set forth a regular judgment. What would have been the determination had the plea been nul tiel record, and the facts as supposed in the argument of that case, is somewhat ques*435tionable. In this case, the plaintiff was bound to show a regular judgment, but the informal and insufficient record, produced, did not show such a judgment. The judgment of the county court is, therefore, reversed.